Citation Nr: 0111809	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
gunshot wounds of the shoulders and legs.

2.  Entitlement to service connection for bilateral total 
knee replacements.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  

4.  Entitlement to an increased (compensable) evaluation for 
malaria.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of wound to muscle group XXIII of the neck.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

REPRESENTATION

Appellant represented by:	R. Edwards Bates, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The issues concerning entitlement to service connection for 
gunshot wound of the shoulders and legs, entitlement to 
service connection for bilateral total knee replacements, 
entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), entitlement to an increased (compensable) 
evaluation for residuals of wound to Muscle Group XXIII of 
the neck, and entitlement to a total rating for compensation 
purposes based on individual unemployability will be 
addressed in the REMAND portion of this decision.


FINDING OF FACT

The veteran has not had a positive malaria smear since 
service.  The medical evidence shows no malaria activity for 
over 50 years, and no residual liver or spleen damage.

CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for malaria have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.31, 4.41, 4.42, 4.88b, 
Part 4, Diagnostic Code 6304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Malaria

A review of the record reveals that the veteran submitted a 
claim for entitlement to a total rating for compensation 
purposes based on individual unemployability in March 1998.  
Review of the above-mentioned October 1998 rating decision 
shows that the RO noted that, although not specifically 
claimed by the veteran, the issue of an increased rating for 
malaria was reviewed in conjunction with the veteran's 
individual unemployability claim.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2000), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2000).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (2000).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Service connection was initially granted for "malaria, 
recurrent" in July 1947 pursuant to Diagnostic Code 6304 of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The veteran did not perfect an appeal to that 
decision.  By means of a rating decision dated in October 
1998, noted above, the RO denied his claim for an increased 
rating.  The veteran perfected an appeal to the October 1998 
RO decision, which denied the veteran a compensable rating 
for his malaria.  The RO, in October 1998, based on the lack 
of clinical findings showing either active disease or 
significantly disabling residuals or recently active disease 
or moderate residual disability of malaria, denied the 
veteran's claim for a compensable evaluation for his service-
connected malaria under Diagnostic Code 6304 of VA's Rating 
Schedule.  See 38 C.F.R. § 4.88b (2000).

A review of the veteran's service medical records includes a 
clinical record brief, dated in July 1945, which contains a 
diagnosis of old malaria, positive blood smear in July 1945, 
incurred in Philippines.  

Following his August 1945 service separation, the veteran was 
afforded a VA examination in May 1947 which showed that 
malaria was not shown to be manifested at that time.

The medical evidence of record does not contain findings 
reflective of treatment received by the veteran for his 
service-connected malaria since 1947.

As pointed out above, the veteran's malaria disability has 
been rated under the criteria set out in Diagnostic Code 6304 
of VA's Rating Schedule.  As of August 30, 1996, the criteria 
under Diagnostic Code 6304 changed and provide that a 100 
percent rating for malaria is assigned when there is an 
active disease process.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
malaria is to be rated as residuals such as liver or spleen 
damage under the appropriate system.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2000).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this regard, 
the new criteria rate, based upon the March 1998 date of 
increased rating claim, is to be utilized in the instant 
case.

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2000).  

The veteran was afforded a VA general medical examination in 
August 1998.  The report noted that while the veteran was 
symptomatic regarding his malaria disorder for about 5 years, 
the disorder "went away," and has been asymptomatic since.  
Hemic and lymphatic examination was reported to be normal.  
The diagnosis was history of malaria, no disease found at 
this time; asymptomatic.  

To summarize, in this case, the veteran did have malaria as a 
result of his period of service.  However, there has been no 
positive malarial smear since his discharge from service.  
There has been no recent activity, or any medical evidence of 
any disability resulting from malaria.  Additionally, there 
has been no evidence of liver or spleen damage as the result 
of the veteran's malaria either.  Consequently, the 
applicable rating criteria for an increased (compensable) 
evaluation for malaria have not been met.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, no potentially applicable provision provides a basis 
for an increased (compensable) rating for the veteran's 
service-connected malaria disability.  



ORDER

Entitlement to an increased (compensable) evaluation for 
malaria is denied.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of two service 
connection claims currently perfected for appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for the reasons which 
follow, a remand is required.  

Upon review of the instant case, the Board finds additional 
development is required.  VA has a duty to assist the veteran 
in the development of his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
statutory duty to assist includes providing examinations or 
obtaining medical opinions when necessary.

Review of the evidence of record clearly indicates that the 
veteran sought entitlement to service connection for gunshot 
wounds to the shoulders and legs as well as for "artificial 
knees" in March 1998.  See VA Form 21-4138, Statement in 
Support of Claim.  Review of the claims folder does not show 
that the veteran was subsequently notified of information 
needed to complete his claim.  For example, it does not 
appear that the veteran was either notified of what evidence 
regarding lay and/or medical evidence was necessary to 
substantiate his claims or that he was notified that there 
was a one year time limit to submit such evidence.  As such, 
pursuant to the Veterans Claims Assistance Act of 2000, the 
veteran is entitled to such evidentiary development.  

Concerning the veteran's claim for an increased rating for 
his service-connected PTSD disability, the Board notes that 
the veteran was most recently examined in August 1998.  
Review of the VA PTSD examination report shows that PTSD was 
diagnosed, and that a Global Assessment of Functioning (GAF) 
scale score of 51 was provided.  The examination report is 
also noted to show that "[n]o medical record was available 
for review."  The Board notes that such a medical 
examination should "take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Schafrath, 
supra, at 595; 38 C.F.R. § 4.2 (2000) ("[i]f a diagnosis is 
not supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes").  In Crawford v. Brown, 
5 Vet. App. 33, 36 (1993), in which the claimant sought an 
increased rating for a service-connected psychiatric 
disability and was examined by a VA physician who did not 
review the claimant's prior medical records, the Court 
concluded that the evidence before the Board was 
"inadequate" and remanded the case with instruction to 
conduct a new examination "which takes into account the 
records of prior medical treatment, so that the evaluation of 
the veteran's disability will be a fully informed one."  
Review of medical history was significant in this increased 
rating case so that the current state of the conditions could 
be viewed in the context of the progression of the 
disabilities at earlier stages.  See VAOPGCPREC 20-95 (July 
14, 1995).  

The Board notes that VA has a duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  See 38 C.F.R. § 3.326 (2000); Green v. 
Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger v. Brown, 
5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993).  See also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  In the instant case, as the veteran has not been 
examined since 1998, and, furthermore, as described above, 
the examiner did not have an opportunity to review the 
medical evidence of record at the time of the examination, 
the Board is of the opinion that the veteran should be 
afforded a VA examination in order to discern the current 
severity of his service-connected PTSD.  

Further, service connection was initially granted for a neck 
injury in August 1945.  In April 1995, as shown as part of a 
VA Form 21-4138, the veteran sought an increased rating for 
his service-connected neck disability.  He claimed to have 
undergone neck surgery at the "VAMC" [VA Medical Center] 
located in Temple [Texas] in 1992.  He also claimed to have 
received outpatient treatment at the VA outpatient clinic in 
Austin from April 1994 to the present.  Review of the record 
shows that medical records were subsequently obtained by the 
RO from the VA outpatient clinic in Austin, Texas.  Review of 
the record also shows that all treatment records from January 
1992 to the present were requested from the Temple VA medical 
facility in May 1995.  

Review of a rating decision dated in October 1995 shows that 
consideration of the issue of entitlement to an increased 
rating for residuals of wounds of the neck was deferred 
pending VA examination and report of neck surgery in 1992.  
Hospital summaries regarding neck surgery in 1992 were again 
sought to be obtained in October 1995.  It was also requested 
that if no such records were available, that a negative reply 
be indicated.

The report of VA general medical examination conducted in 
August 1998 shows that the veteran claimed to have been shot 
in the neck in 1944 by 3 bullets.  On examination, the 
examiner noted that the gunshot wounds on the neck were not 
visible.  The physician also noted that the veteran's neck 
was supple, with no bruits, masses, nor lymph nodes.  Normal 
palpable thyroid was also noted.  No scars were noted, and 
range of motion was indicated to be limited.  Musculature 
examination of the neck was described as normal and no 
tenderness was reported.  The diagnosis was, in pertinent 
part, status post gunshot wound to the muscles of the neck, 
asymptomatic, but with residual neurologic deficit (weakness 
of the legs).  Degenerative disc disease and degenerative 
joint disease of the cervical spine were also diagnosed.  

Review of the claims folder does not reveal that the surgical 
records from 1992 from the VAMC in Temple, Texas have been 
associated therein, or does the record contain a "negative 
reply," as to the effect that a search for these particular 
records were not obtainable.  As such, another attempt should 
be made to obtain these records.  

Additionally, subsequent to the date of receipt of the claim 
concerning the issue of entitlement to an increased rating 
for residuals of wound to Muscle Group XXIII of the neck, 
April 1995, the relevant sections of the VA's Rating Schedule 
dealing with evaluation of muscle injuries were changed, 
effective July 3, 1997.  These revisions include 38 C.F.R. §§ 
4.47 through 4.54, and 4.72, which were removed and reserved, 
and §§ 4.55, 4.56, 4.69, 4.73 and various diagnostic codes.

As noted above, the Court has held that where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas, supra.

The Court has held that when, as in the instant case, a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also Schafrath, supra.  After reviewing the findings of the 
August 1998 VA examination, the Board is of the opinion that 
a more detailed evaluation concerning the veteran's neck is 
required in order to comply with DeLuca.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should again attempt to obtain 
medical records associated with the 
veteran's surgery of his neck at the VA 
medical facility located in Temple, 
Texas.  All records obtained should be 
associated with the claims folder.  In 
the event that no such surgical records 
are found to be available, the Temple 
facility should furnish VA with negative 
reply which confirms that the records 
were unable to be obtained.  

3.  A VA examination by a psychiatrist 
should be performed in order to determine 
the severity of the veteran's service-
connected PTSD.  The claims folder and a 
copy of this remand must be reviewed by 
the examiner prior to the examination.  
The psychiatrist is requested to note 
that the claims folder has been reviewed.  
All indicated tests should be performed.  
The examiner is requested to comment on 
the presence or absence of the 
manifestations described in the revised 
rating criteria.  The examiner should 
also provide an opinion on the degree of 
social and industrial impairment caused 
by the service-connected PTSD.  It is 
also requested that the examiner assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorder 
(DSM-IV).  It is imperative that the 
examiner includes a definition of the 
numerical code assigned under DSM-IV, and 
to explain what the assigned score means.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of residuals of 
wounds to Muscle Group XXIII of the neck.  
All testing, including X-rays, deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
are to be made available to, and reviewed 
by, the examiner in conjunction with the 
examination.  Range of motion of the 
affected joints should be undertaken.  
The examiner should also be asked to note 
the normal ranges of motion of the neck.  
Additionally, the examiner should be 
requested to determine whether the 
affected joints exhibit weakened 
movements, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  The 
examiner should also provide an opinion 
as to the degree of any functional loss 
that is likely to result from a flare-up 
of symptoms or on extended use.  It is 
also requested that the examiner identify 
all Muscle Groups involved.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in compliance with the directives of this 
Remand and if they are not, the RO should 
implement corrective procedures.

7.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should re-adjudicate the issues in 
appellate status.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



